
	
		II
		110th CONGRESS
		1st Session
		S. 605
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Ms. Cantwell (for
			 herself, Mr. Bingaman,
			 Mrs. Boxer, Mr.
			 Kennedy, Ms. Landrieu,
			 Mr. Lieberman, Mrs. Lincoln, Ms.
			 Mikulski, and Mrs. Murray)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  promote and improve the allied health professions.
	
	
		1.Short titleThis Act may be cited as the
			 Allied Health Reinvestment
			 Act.
		2.Findings and purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)The United States Census Bureau and other
			 reports highlight the increased demand for acute and chronic health care
			 services among both the general population and a rapidly growing aging portion
			 of the population.
				(2)The calls for reduction in medical errors,
			 increased patient safety, and quality of care have resulted in an amplified
			 call for allied health professionals to provide health care services.
				(3)Several allied health professions are
			 characterized by workforce shortages, declining enrollments in allied health
			 education programs, or a combination of both factors, and hospital officials
			 have reported vacancy rates in positions occupied by allied health
			 professionals.
				(4)Many allied health education programs are
			 facing significant economic pressure that could force their closure due to an
			 insufficient number of students.
				(b)PurposeIt is the purpose of this Act to provide
			 incentives for individuals to seek and complete high quality allied health
			 education and training and provide additional funding to ensure that such
			 education and training can be provided to allied health students so that the
			 United States health care industry with have a supply of allied health
			 professionals needed to support the health care system of the United States in
			 this decade and beyond.
			3.Amendment to the
			 Public Health Service
			 ActTitle VII of
			 the Public Health Service Act
			 (42 U.S.C.
			 292 et seq.) is amended by adding at the end the
			 following:
			
				GAllied health professionals
					799C.DefinitionsIn this part:
						(1)Allied health education
				programThe term allied
				health education program means any postsecondary educational program
				offered by an institution accredited by an agency or commission recognized by
				the Department of Education, or leading to a State certificate or license or
				any other educational program approved by the Secretary. Such term includes
				colleges, universities, or schools of allied health and equivalent entities
				that include programs leading to a certificate, associate, baccalaureate, or
				graduate level degree in an allied health profession.
						(2)Allied health professionsThe term allied health
				professions includes professions in the following areas at the
				certificate, associate, baccalaureate, or graduate level:
							(A)Dental hygiene.
							(B)Dietetics or nutrition.
							(C)Emergency medical services.
							(D)Health information management.
							(E)Clinical laboratory sciences and medical
				technology.
							(F)Cytotechnology.
							(G)Occupational therapy.
							(H)Physical therapy.
							(I)Radiologic technology.
							(J)Nuclear medical technology.
							(K)Rehabilitation counseling.
							(L)Respiratory therapy.
							(M)Speech-language pathology and
				audiology.
							(N)Any other profession determined appropriate
				by the Secretary.
							(3)Health care facilityThe term health care facility
				means an outpatient health care facility, hospital, nursing home, home health
				care agency, hospice, federally qualified health center, nurse managed health
				center, rural health clinic, public health clinic, or any similar health care
				facility or practice that employs allied health professionals.
						799C–1.Public service announcementsThe Secretary shall develop and issue public
				service announcements that shall—
						(1)advertise and promote the allied health
				professions;
						(2)highlight the advantages and rewards of the
				allied health professions; and
						(3)encourage individuals from diverse
				communities and backgrounds to enter the allied health professions.
						799C–2.State and local public service
				announcements
						(a)In generalThe Secretary shall award grants to
				designated eligible entities to support State and local advertising campaigns
				that are conducted through appropriate media outlets (as determined by the
				Secretary) to—
							(1)promote the allied health
				professions;
							(2)highlight the advantages and rewards of the
				allied health professions; and
							(3)encourage individuals from disadvantaged
				communities and backgrounds to enter the allied health professions.
							(b)Eligible entityTo be eligible to receive a grant under
				subsection (a), an entity shall—
							(1)be a professional, national, or State
				allied health association, State health care provider, or association of one or
				more health care facilities, allied health education programs, or other
				entities that provides similar services or serves a like function; and
							(2)prepare and submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require.
							799C–3.Allied health recruitment grant
				program
						(a)Program authorizedThe Secretary shall award grants to
				eligible entities to increase allied health professions education
				opportunities.
						(b)Eligible entityTo be eligible to receive a grant under
				subsection (a), an entity shall—
							(1)be a professional, national, or State
				allied health association, State health care provider, or association of one or
				more health care facilities, allied health education programs, or other
				eligible entities that provides similar services or serves a like function;
				and
							(2)prepare and submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require.
							(c)Use of fundsAn entity shall use amounts received under
				a grant under subsection (a) to—
							(1)support outreach programs at elementary and
				secondary schools that inform guidance counselors and students of education
				opportunities regarding the allied health professions;
							(2)carry out special projects to increase
				allied health education opportunities for individuals who are from
				disadvantaged backgrounds (including racial and ethnic minorities that are
				underrepresented among the allied health professions) by providing student
				scholarships or stipends, pre-entry preparation, and retention
				activities;
							(3)provide assistance to public and nonprofit
				private educational institutions to support remedial education programs for
				allied health students who require assistance with math, science, English, and
				medical terminology;
							(4)meet the costs of child care and
				transportation for individuals who are taking part in an allied health
				education program at any level; and
							(5)support community-based partnerships
				seeking to recruit allied health professionals in rural communities and
				medically underserved urban communities, and other communities experiencing an
				allied health professions shortage.
							799C–4.Grants for health career academies
						(a)In generalThe Secretary shall award grants to
				eligible entities to assist such entities in collaborating to carry out
				programs that form education pipelines to facilitate the entry of students of
				secondary educational institutions, especially underrepresented racial and
				ethnic minorities, into careers in the allied health professions.
						(b)Eligible entityTo be eligible to receive a grant under
				subsection (a), an entity shall—
							(1)be an institution that offers allied health
				education programs, a health care facility, or a secondary educational
				institution; and
							(2)prepare and submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require.
							799C–5.Allied health education, practice, and
				retention grants
						(a)Education priority areasThe Secretary may award grants to or enter
				into contracts with eligible entities to—
							(1)expand the enrollment of individuals in
				allied health education programs, especially the enrollment of underrepresented
				racial and ethnic minority students; and
							(2)provide education through new technologies
				and methods, including distance-learning methodologies.
							(b)Practice priority areasThe Secretary may award grants to or enter
				into contracts with eligible entities to—
							(1)establish or expand allied health practice
				arrangements in noninstitutional settings to demonstrate methods to improve
				access to primary health care in rural areas and other medically underserved
				communities;
							(2)provide care for underserved populations
				and other high-risk groups such as the elderly, individuals with HIV/AIDS,
				substance abusers, the homeless, and victims of domestic violence;
							(3)provide managed care, information
				management, quality improvement, and other skills needed to practice in
				existing and emerging organized health care systems; or
							(4)develop generational and cultural
				competencies among allied health professionals.
							(c)Retention priority areas
							(1)In generalThe Secretary may award grants to and enter
				into contracts with eligible entities to enhance the allied health professions
				workforce by initiating and maintaining allied health retention programs
				described in paragraph (2) or (3).
							(2)Grants for career ladder
				programsThe Secretary may
				award grants to and enter into contracts with eligible entities for
				programs—
								(A)to promote career advancement for allied
				health personnel in a variety of training settings, cross training or specialty
				training among diverse population groups, and the advancement of individuals;
				and
								(B)to assist individuals in obtaining the
				education and training required to enter the allied health professions and
				advance within such professions, such as by providing career counseling and
				mentoring.
								(3)Enhancing patient care delivery
				systems
								(A)GrantsThe Secretary may award grants to eligible
				entities to improve the retention of allied health professionals and to enhance
				patient care that is directly related to allied health activities by enhancing
				collaboration and communication among allied health professionals and other
				health care professionals, and by promoting allied health involvement in the
				organizational and clinical decision-making processes of a health care
				facility.
								(B)PreferenceIn making awards of grants under this
				paragraph, the Secretary shall give preferences to applicants that have not
				previously received an award under this paragraph and to applicants from rural,
				underserved areas.
								(C)Continuation of an awardThe Secretary shall make continuation of
				any award under this paragraph beyond the second year of such award contingent
				on the recipient of such award having demonstrated to the Secretary measurable
				and substantive improvement in allied health personnel retention or patient
				care.
								(d)Eligible entityTo be eligible to receive a grant under
				this section, an entity shall—
							(1)be a health care facility, or any
				partnership or coalition containing a health care facility or allied health
				education program; and
							(2)prepare and submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require.
							799C–6.Developing models and best practices
				program
						(a)AuthorizedThe Secretary shall award grants to
				eligible entities to enable such entities to carry out demonstration programs
				using models and best practices in allied health for the purpose of developing
				innovative strategies or approaches for the retention of allied health
				professionals.
						(b)Eligible entityTo be eligible to receive a grant under
				this section, an entity shall—
							(1)be a health care facility, or any
				partnership or coalition containing a health care facility or allied health
				education program; and
							(2)prepare and submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require.
							(c)Distribution of grantsIn awarding grants under this section, the
				Secretary shall ensure that grantees represent a variety of geographic regions
				and a range of different types and sizes of facilities, including facilities
				located in rural, urban, and suburban areas.
						(d)Use of fundsAn entity shall use amounts received under
				a grant under this section to carry out demonstration programs of models and
				best practices in allied health for the purpose of—
							(1)promoting retention and satisfaction of
				allied health professionals;
							(2)promoting opportunities for allied health
				professionals to pursue education, career advancement, and organizational
				recognition; and
							(3)developing continuing education programs
				that instruct allied health professionals in how to use emerging medical
				technologies and how to address current and future health care needs.
							(e)Area health education centersThe Secretary shall award grants to area
				health education centers to enable such centers to enter into contracts with
				allied health education programs to expand the operation of area health
				education centers to work in communities to develop models of excellence for
				allied health professionals or to expand any junior and senior high school
				mentoring programs to include an allied health professions mentoring
				program.
						799C–7.Allied health faculty loan program
						(a)EstablishmentThe Secretary, acting through the
				Administrator of the Health Resources and Services Administration, may enter
				into an agreement with any institution offering an eligible allied health
				education program for the establishment and operation of a faculty loan fund in
				accordance with this section (referred to in this section as the loan
				fund), to increase the number of qualified allied health
				faculty.
						(b)AgreementsEach agreement entered into under this
				section shall—
							(1)provide for the establishment of a loan
				fund by the institution offering the allied health education program
				involved;
							(2)provide for deposit in the loan fund
				of—
								(A)the Federal capital contributions to the
				fund;
								(B)an amount provided by the institution
				involved which shall be equal to not less than one-ninth of the amount of the
				Federal capital contribution under subparagraph (A);
								(C)any collections of principal and interest
				on loans made from the fund; and
								(D)any other earnings of the fund;
								(3)provide that the loan fund will be used
				only for the provision of loans to faculty of the allied health education
				program in accordance with subsection (c) and for the costs of the collection
				of such loans and the interest thereon;
							(4)provide that loans may be made from such
				fund only to faculty who are pursuing a full-time course of study or, at the
				discretion of the Secretary, a part-time course of study in an advanced degree
				program; and
							(5)contain such other provisions determined
				appropriate by the Secretary to protect the financial interests of the United
				States.
							(c)Loan provisionsLoans from any faculty loan fund
				established pursuant to an agreement under this section shall be made to an
				individual on such terms and conditions as the allied health education program
				may determine, except that—
							(1)such terms and conditions are subject to
				any conditions, limitations, and requirements prescribed by the
				Secretary;
							(2)in the case of any individual, the total of
				the loans for any academic year made by an allied health education program from
				loan funds established pursuant to agreements under this section may not exceed
				$30,000, plus any amount determined by the Secretary on an annual basis to
				reflect inflation;
							(3)upon completion by the individual of each
				of the first, second, and third year of full-time employment, as required under
				the loan agreement, as a faculty member in an allied health education program,
				the program shall cancel 20 percent of the principal and interest due on the
				amount of the unpaid portion of the loan on the first day of such
				employment;
							(4)upon completion by the individual of the
				fourth year of full-time employment, as required under the loan agreement, as a
				faculty member in an allied health education program, the program shall cancel
				25 percent of the principal and interest due on the amount of the unpaid
				portion of the loan on the first day of such employment;
							(5)the loan may be used to pay the cost of
				tuition, fees, books, laboratory expenses, and other reasonable education
				expenses;
							(6)the loan shall be repayable in equal or
				graduated periodic installments (with the right of the borrower to accelerate
				repayment) over the 10-year period that begins 9 months after the individual
				ceases to pursue a course of study in an allied health education program;
				and
							(7)such loan shall—
								(A)beginning on the date that is 3 months
				after the individual ceases to pursue a course of study in an allied health
				education program, bear interest on the unpaid balance of the loan at the rate
				of 3 percent per year; or
								(B)subject to subsection (e), if the allied
				health education program determines that the individual will not complete such
				course of study or serve as a faculty member as required under the loan
				agreement under this subsection, bear interest on the unpaid balance of the
				loan at the prevailing market rate.
								(d)Payment of proportionate
				shareWhere all or any part
				of a loan (including interest thereon) is canceled under this section, the
				Secretary shall pay to the allied health education program involved an amount
				equal to the program’s proportionate share of the canceled portion, as
				determined by the Secretary.
						(e)Review by SecretaryAt the request of the individual involved,
				the Secretary may review any determination by an allied health education
				program under this section.
						799C–8.Scholarship program for service in rural
				and other medically underserved areas
						(a)Program authorizedThe Secretary shall establish a scholarship
				program (referred to in this section as the program) to provide
				scholarships to individuals seeking allied health education who agree to
				provide service in rural and other medically underserved areas with allied
				health personnel shortages.
						(b)PreferenceIn awarding scholarships under this
				section, the Secretary shall give preference to—
							(1)applicants who demonstrate the greatest
				financial need;
							(2)applicants who agree to serve in health
				care facilities experiencing allied health shortages in rural and other
				medically underserved areas;
							(3)applicants who are currently working in a
				health care facility who agree to serve the period of obligated service at such
				facility;
							(4)minority applicants; and
							(5)applicants with an interest in a practice
				area of allied health that has unmet needs.
							(c)Program requirements
							(1)ContractsUnder the program, the Secretary shall
				enter into contracts with eligible individuals under which such individuals
				agree to serve as allied health professionals for a period of not less than 2
				years at a health care facility with a critical shortage of allied health
				professionals in consideration of the Federal Government agreeing to provide to
				the individuals scholarships for attendance in an allied health education
				program.
							(2)Eligible individualsIn this subsection, the term eligible
				individual means an individual who is enrolled or accepted for
				enrollment as a full-time or part-time student in an allied health education
				program.
							(3)Service requirement
								(A)In generalThe Secretary may not enter into a contract
				with an eligible individual under this section unless the individual agrees to
				serve as an allied health professional at a health care facility with a
				critical shortage of allied health professionals for a period of full-time
				service of not less than 2 years, or for a period of part-time service in
				accordance with subparagraph (B).
								(B)Part-time serviceAn individual may complete the period of
				service described in subparagraph (A) on a part-time basis if the individual
				has a written agreement that—
									(i)is entered into by the facility and the
				individual and is approved by the Secretary; and
									(ii)provides that the period of obligated
				service will be extended so that the aggregate amount of service performed will
				equal the amount of service that would be performed through a period of
				full-time service of not less than 2 years.
									(d)ReportsNot later than 18 months after the date of
				enactment of this part, and annually thereafter, the Secretary shall prepare
				and submit to the appropriate committees of Congress a report describing the
				program carried out under this section, including statements regarding—
							(1)the number of enrollees by specialty or
				discipline, scholarships, and grant recipients;
							(2)the number of graduates;
							(3)the amount of scholarship payments
				made;
							(4)which educational institution the
				recipients attended;
							(5)the number and placement location of the
				scholarship recipients at health care facilities with a critical shortage of
				allied health professionals;
							(6)the default rate and actions
				required;
							(7)the amount of outstanding default funds of
				the scholarship program;
							(8)to the extent that it can be determined,
				the reason for the default;
							(9)the demographics of the individuals
				participating in the scholarship program; and
							(10)an evaluation of the overall costs and
				benefits of the program.
							799C–9.Grants for clinical education, internship,
				and residency programs
						(a)Program authorizedThe Secretary shall award grants to
				eligible entities to develop clinical education, internship, and residency
				programs that encourage mentoring and the development of specialties.
						(b)Eligible entitiesTo be eligible for a grant under this
				section an entity shall—
							(1)be a partnership of an allied health
				education program and a health care facility; and
							(2)prepare and submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require.
							(c)Use of fundsAn eligible entity shall use amounts
				received under a grant under this section to—
							(1)develop clinical education, internship, and
				residency programs and curriculum and training programs for graduates of an
				allied health education program;
							(2)provide support for faculty and mentors;
				and
							(3)provide support for allied health
				professionals participating in clinical education, internship, and residency
				programs on both a full-time and part-time basis.
							799C–10.Grants for partnerships
						(a)In generalThe Secretary shall award grants to
				eligible entities to enable such entities to form partnerships to carry out the
				activities described in this section.
						(b)Eligible entityTo be eligible to receive a grant under
				this section, and entity shall—
							(1)be a partnership between an allied health
				education program and a health care facility; and
							(2)prepare and submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require.
							(c)Use of fundsAn eligible entity shall use amounts
				received under a grant under this section to—
							(1)provide employees of the health care
				facility that is a member of the partnership involved advanced training and
				education in a allied health education program;
							(2)establish or expand allied health practice
				arrangements in non-institutional settings to demonstrate methods to improve
				access to health care in rural and other medically underserved
				communities;
							(3)purchase distance learning technology to
				extend general education and training programs to rural areas, and to extend
				specialty education and training programs to all areas; and
							(4)establish or expand mentoring, clinical
				education, and internship programs for training in specialty care areas.
							799C–11.Allied health professions training for
				diversityThe Secretary,
				acting in conjunction with allied health professional associations, shall
				develop a system for collecting and analyzing allied health workforce data
				gathered by the Bureau of Labor Statistics, the Health Resources and Services
				Administration, other entities within the Department of Health and Human
				Services, the Department of Veterans Affairs, the Centers for Medicare &
				Medicaid Services, the Department of Defense, allied health professional
				associations, and regional centers for health workforce studies to determine
				educational pipeline and practitioner shortages, and project future needs for
				such a workforce.
					799C–12.Allied health professions training for
				diversityThe Secretary shall
				include schools of allied health among the health professions schools that are
				eligible to receive grants under this part for the purpose of assisting such
				schools in supporting Centers of Excellence in health professions education for
				under-represented minority individuals.
					799C–13.Reports by general accounting
				officeNot later than 4 years
				after the date of enactment of this part, the Comptroller General of the United
				States shall conduct an evaluation of whether the programs carried out under
				this part have demonstrably increased the number of applicants to allied health
				education programs and prepare and submit to the appropriate committees of
				Congress a report concerning the results of such evaluation.
					799C–14.Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this part, such sums as may be
				necessary for each of fiscal years 2008 through
				2013.
					.
		
